 In the Matterof BERKELEY STEELCONSTRUCTION CO., A CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEE, LOCAL 1649Case No. R-944.-Decided October. 10, 1938Steel ConstructionIndustry-Investigation of Representatives:controversyconcerning representation of employees:rival organizations-UnitAppropriatefor CollectiveBargaining:production and maintenance employees,excludingsupervisory employees,clerical emplo3 ees,truck drivers, and riggers ;no con-troversyasto-Representatives:proof of choice :comparison of pay rolls andunion designationcards-Certificationof Representatives:upon proof of major-ity representation.Mr. Leslie Lubliner,for the Board.Mr. J. Marcus Hardin,of Oakland, Calif., for the Company.Gladstein, Grossman, and Margolis,byMr. Richard Gladstein,ofSan Francisco, Calif., for the S. W. O. C.Mr. Fred Davis,of Oakland, Calif., for Boilermakers Local 39.Cllr. I. J. Ironside,of Oakland, Calif., for Boilermakers Local 681.Mr. E. Rainbow,of San Francisco, Calif., for Boilermakers Local 6.Mr. Guy Farmer,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 25, 1938, Steel Workers Organizing Committee, Local1649, herein called the S. W. O. C., filed with the Regional Directorfor the Twentieth Region (Sin Francisco, California) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Berkeley Steel Construction Co.,Berkeley, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 19, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation and authorized the Regional Director to conduct it9 N. L. R. B, No. 21.130 DECISIONS AND ORDERS131and to provide for an appropriate hearing upon due notice.OnJuly 2, 1938, the S. W. O. C. filed an amended petition for the pur-pose of clarifying and correcting the original petition.On July 2, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theS.W. O. C. Copies of said notice were also served upon Bridge,Structural, Ornamental, and Reinforced Iron Workers, Riggers andSheeters Union, No. 378, upon Alameda, County Building Trades.Council, and upon Boilermakers Union, Local No. 37, labor organi-zations claiming to represent employees directly affected by the in-vestigation.Pursuant to the notice, a hearing was held on July 11,.1938, at San Francisco, California, before Dwight W. Stephenson, theTrial Examiner duly designated by the Board.At the hearing, Boilermakers Local 39; International Brotherhood-of Boilermakers, Iron Ship Builders and Helpers of America, Weld-ers Local 681; and International Brotherhood of Boilermakers, Local6,herein collectively called the Boilermakers, appeared and movedfor leave to intervene, alleging that they represented employees.directly affected by the investigation.' The motions were granted bythe Trial Examiner.The Board, the Company, and the S. W. O. C. were representedby counsel, and the Boilermakers by their business representatives,,and all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewed:the rulings and finds that no prejudicial errors were committed. Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBerkeley Steel Construction Company, a California corporation,,with its office and principal place of business at Berkeley, California,.is engaged in the manufacture of steel tanks, pipe lines, and similarsteelproducts.In 1937 the Company purchased raw materialsamounting to $209,564.06, of which $67,479.60 represented purchases-outside the State of California.In the same year the Company sold'steelproducts valued at $368,158.76.The value of such productstransported to States other than California was $83,572.04.The Company normally employs about 50 production and main-tenance workers.134068-39-vol ix-10 132NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee, Local 1649, is a labor or-ganization affiliated with the Committee for Industrial Organization.It admits to membership production and maintenance employees ofthe Company, excluding supervisory employees, clerical employees,truck drivers, and riggers.BoilermakersLocal 39; International Brotherhood of Boiler-makers, Iron Ship Builders and Helpers of America, Welders Local4681; and International Brotherhood of Boilermakers, Local 6, arelabor organizations, affiliated with the American Federation of Labor;claiming to represent employees directly affected by the investigation.They presented no evidence, however, concerning their membershipor jurisdiction.III.THEQUESTION CONCERNING REPRESENTATIONBetween December 1937 and June 1938, David Hipolito, repre-sentative of the S. W. O. C., held several conferences with ThomasNeilson, president of the Company, in order to secure recognition forthe S. W. O. C. and a collective agreement. In June, after the Com-pany questioned the majority representation of the S. W. O. C., theparties agreed to submit the determination of the question to theRegional Director for the Twentieth Region.The Company furtheragreed to recognize the S. W. O. C. as exclusive bargaining agencyshould the Regional Director find that it represented a majority ofthe Company's employees.Prior to the submission of the contro-versy to the Regional Director, however, Building Trades Council4_4Alameda County intervened in the negotiations, claimed to repre-sent employees directly affected, and refused to consent to such deter-mination.The Company accordingly withdrew from the agreement.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCAtRNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.TI-IEAPPROPRIATE UNITThe Company and the S. W. O. C. agreed at the hearing that theproduction and maintenance employees of the Company, excluding DECISIONS AND O1tDEIta133clerical employees, supervisory employees, truck drivers, and riggers,constitute a unit appropriate for collective bargaining.The produc-tion and maintenance employees include lay-out men, plate workers,shearmen, punchmen, roll operators, blacksmiths, welders, drill pressoperators, and miscellaneous helpers.These employees are all eli-gible to membership in the S. W. 0. C. and may reasonably consti-tute an appropriate bargaining unit.Both the riggers and truckdrivers are employed outside the plant and may properly be excludedfrom the unit.-The Boilermakers did not deny that the unit agreed upon be-tween the S. W. 0. C. and the Company is appropriate, and we seeno reason to depart from the desires of the S. W. 0. C. in thisregard.We find that the production and maintenance employees of theCompany, including lay-out men, plate workers, shearmen, punch-men, roll operators, blacksmiths, welders, drill press operators, andmiscellaneous helpers, and excluding supervisory employees, clericalemployees, truck drivers, and riggers, constitute a unit appropriatefor collective bargaining, and that said-unit will insure to employeesof the Company the full benefit of the right to self-organization andcollective bargaining and otherwise effectuate the policies of theAct.VI.THEDETERMINATION OF REPRESENTATIVESAt the hearing, a list of the Company's employees for the pay-rollperiod ending December 31, 1937, was furnished by counsel for theCompany and introduced in evidence. In accordance with a stipu-lation entered into at the hearing, the Company later supplied asecond list of employees for the pay-roll period ending July 15,1938.These lists contain the names of 70 employees in the appro-priate unit in December 1937 and 41 in July 1938. The S. W. 0. C.then introduced in evidence signed cards each of which containeda statement designating the S. W. 0. C. as the exclusive bargainingrepresentative of the person signing the card.The genuineness ofthe signatures appearing on these designation cards was verified bythe undisputed testimony of a number of witnesses.All of thesecards were signed in June and July 1938.A comparison of thesedesignation cards with the pay rolls in evidence reveals that 39 of the70 employees within the appropriate unit in December and 25 of the41 within said unit in July have designated the United as their repre-sentative for the purposes of collective bargaining.The Boiler-makers offered no proof of their membership at the hearing. It thusappears that the S. W. 0. C. represents a majority of the employeesin the appropriate unit on the basis of both pay-roll lists used for 134NATIONALLABORRELATION SBOARDsuch determination.In addition, the S. W. O. C. claimed and theBoilermakers denied at the hearing that six other employees of theCompany have selected the S. W. O. C. as their bargaining agent.Since clear evidence shows that a majority have designated theS.W. O. C. as their representative, it is not here necessary to deter-mine the true status of the disputed membership.We find that the S. W. O. C. has been designated and selectedby a majority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining. It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONSOFLAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Berkeley Steel Construction Co., withinthe meaning of Section 9 (c) and Section 2 (6) and(7) of theNational Labor Relations Act.2.The production and maintenance employees of theCompany,including lay-out men,plate workers,shearmen, punchmen, roll op-erators, blacksmiths,welders, drill press operators,and miscellane-ous helpers,and excluding supervisory employees, clerical employees,truck drivers,and riggers,constitute a unit appropriate for thepurposes of collective bargaining,within the meaning of Section9 (b) of the National Labor Relations Act.3.SteelWorkers Organizing Committee,Local 1649,is the exclu-sive representative of all the employees in such unit for the purposesof collective bargaining, within the meaning of Section 9 (a) ofthe National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that Steel Workers Organizing Committee,Local 1649, has been designated and selected by a majority of theproduction and maintenance employees of Berkeley Steel Construc-tion Co., Berkeley, California, including lay-out men, plate workers,shearmen, punchmen, roll operators, and miscellaneous helpers, andexcluding supervisory employees, clerical employees, truck drivers,and riggers, as their representative for the purposes of collective DECISIONS AND ORDERS135bargaining and that, pursuant to the provisions of Section 9 (a) ofthe Act, Steel Workers Organizing Committee, Local 1649, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Decision and Certification of Representatives.